Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim(s) 37-40 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected invention(s), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9-26-2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 26-27, 31-34, 36, 41-45 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Froelich et al. (US20160377679A1).

1- 25. (Cancelled)

Froelich discloses: 
26. (Previously Presented) An apparatus comprising: 
a retimer (fig 6a: 615) to extend a point-to-point link (par 26) to connect two devices (par 58: 605, 610), wherein the retimer comprises: 

error detection circuitry to detect a set of errors at the retimer; (par 58: last sentence; fig 6a: 625a)

memory to store an event register, wherein the retimer is to write data to the event register to describe detection of an error by the error detection circuitry; and (par 60: Errors can, in some cases, be recorded in one or more registers for later processing and analysis by link testing and management tools; par 63: 615)

notification logic to send a notification signal (fig 6a: 635 includes 625b, 620b) to indicate the detection of the error and presence of the data in the event register associated with the error. (par 60: first sentence; par 63: … retimer 615) can report the sublink error status to a register (e.g., corresponding to the channel) or another data structure or logic for use in link analysis and debugging, among other examples.)

27. (Previously Presented) The apparatus of Claim 26, wherein the notification signal comprises an in-band message to be sent on the link. (par 37, 82: in-band)

31. (Previously Presented) The apparatus of Claim 26, wherein the event register is according to a standardized format associated with an interconnect protocol. (par 32, 61: registers, PCIe)

32. (Previously Presented) The apparatus of Claim 31, wherein the interconnect protocol comprises a Peripheral Component Interconnect Express (PCIe)-based protocol. (par 32)

33. (Previously Presented) The apparatus of Claim 32, wherein the standardized format is based on a PCIe capability register format. (par 38: Format for current packet headers/payloads may be found in the PCIe specification at the PCIe specification website; par 73: link capabilities register)

34. (Previously Presented) The apparatus of Claim 26, wherein the event register comprises a respective register structure for each of a plurality of types of errors, and errors of a particular type are to be reported in a corresponding one of the register structures. (par 63: … retimer 615) can report the sublink error status to a register (e.g., corresponding to the channel) or another data structure or logic for use in link analysis and debugging, among other examples; par 73: error log register; par 74: table 1)

36. (Previously Presented) The apparatus of Claim 26, wherein the event register further comprises fields to indicate the set of events detectable by the error detection circuitry and fields to indicate which of the set of events are to be reported by the retimer in the event register. (par 63: … retimer 615) can report the sublink error status to a register (e.g., corresponding to the channel) or another data structure or logic for use in link analysis and debugging, among other examples; fig 6e: 680e; retimer 660; par 74: table 1 sublink)

Froelich discloses: 
41. (Previously Presented) A system comprising: 
a first device; (fig 6a: 605)

a second device (610) connected to the first device by a point-to-point link (par 26); and 

an extension device (615) positioned between the first device and second device in the link to extend physical distance of the link (par 53: extend), wherein the extension device comprises: 

error detection circuitry to detect a set of errors at the extension device; (par 58: last sentence; fig 6a: 625a)

an event register, wherein the extension device is to write data to the event register to describe detection of an error by the error detection circuitry; and (par 60: Errors can, in some cases, be recorded in one or more registers for later processing and analysis by link testing and management tools; par 63: 615)

a transmitter to transmit a notification signal (fig 6a: 635 includes 625b, 620b) to indicate the detection of the error and presence of the data in the event register associated with the error to a controller associated with at least one of the first device and the second device (610). (par 60: first sentence; par 63: … retimer 615) can report the sublink error status to a register (e.g., corresponding to the channel) or another data structure or logic for use in link analysis and debugging, among other examples.)

42. (Previously Presented) The system of Claim 41, further comprising the controller. (par 110)

43. (Previously Presented) The system of Claim 41, further comprising an event handler to read the data in the event register responsive to the notification signal. (par 56: A retimer 515 a, 515 b in some instances can decode data received on the sub-link; fig 5a-b: 515a, 515 b)

44. (Previously Presented) The system of Claim 41, wherein the event handler is further to: 
generate log data for the error based on the data in the event register; and (par 73-74)
initiate corrective action for the error. (par 83:  begin link training to correct the issue)

45. (Previously Presented) The system of Claim 41, wherein the extension device comprises a retimer (fig 6a: 615), and the retimer comprises retimer circuitry to retime signals received from the first device (605) and second device (610) on receivers of the retimer.

Allowable Subject Matter
Claim(s) 28-30, 35 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE LIN whose telephone number is (571)431-0706. The examiner can normally be reached Monday-Friday; 8 a.m. - 5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE LIN/Primary Examiner, Art Unit 2113